Citation Nr: 1145801	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist nerve damage, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1970 to November 1970, served in a reserve unit, and was called to active duty from May 1, 1972 to June 14, 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Although the RO has determined that new and material evidence has been submitted to reopen the claim for service connection for left wrist nerve damage, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned at December 2010 Video Conference hearing.  The hearing transcript is of record.  

The Veteran contends that he developed problems with his right hand, including carpal tunnel syndrome, as a result of over-use while compensating for the loss of use of his left hand.  See September 2002 statement from the Veteran.  The issue of entitlement to service connection for a right hand disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened claim of entitlement to service connection for left wrist nerve damage is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in October 2002, the RO denied the Veteran's claim for service connection for left wrist nerve damage.
2.  The evidence associated with the claims file subsequent to the October 2002 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for left wrist nerve damage, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for left wrist nerve damage.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for left wrist nerve damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran's claim for service connection for left wrist nerve damage was originally denied in an October 2002 RO rating decision, based on findings that the condition neither occurred in nor was caused by service, and that the condition was not incurred or aggravated during active military service.  See October 2002 rating decision.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in April 2007.

At the time of the October 2002 denial, the evidence of record included a September 2002 statement from the Veteran, submitted in conjunction with his claim for service connection, in which he reported that he sustained a laceration to his left wrist in 1972, prior to active service, which cut all arteries, nerves and tendons.  He claimed that he was sent to active duty before his hand properly healed, which caused further complications.  The Veteran reported that he had lost all fine motor skills in his left hand due to the laceration, that he could not move his left hand for a whole year, and that he had never regained total feeling in his fingers.  He also claimed that another physician who had treated him informed him that the muscles in his left hand had atrophied due to not being able to use the hand.  

The record also included private treatment records from DA, MD dated from April 2002 to May 2002, which show that the Veteran was diagnosed with left median nerve neuropathy at the wrist and left ulnar nerve neuropathy at the elbow.  

The evidence also included a September 2002 statement from GS, who reported that in his role as the executive officer for the Veteran's Marine Corps reserve unit, he contacted the Veteran to determine why he had not attended reserve drills and was informed by the Veteran that he had severely injured his right hand in an accident.  

The pertinent evidence added to the record since the October 2002 denial, includes a May 2007 statement from the Veteran's sister, indicating that the Veteran injured his hand when it went through a broken front windshield in February 1972 on his way to drill.

The record also includes a May 2007 statement from GS, the aforementioned executive officer for the Veteran's reserve unit, who reported that when he was appointed executive officer, the Veteran was a member of the unit and had been for some time, but he had not been attending drills.  He reported further that he located the Veteran to determine why he had not been attending drills and discovered that he had severely injured his left hand in an accident that occurred on his way to drill for the weekend in February 1972.  According to GS, the Veteran had little or no use of his hand, and no sensation or feeling in it.  GS reported further that the Veteran was ordered to active duty to ascertain the extent of his injury, and after being on active duty from May 1, 1972 to June 14, 1972, he was discharged from all duty from the Marines for being physically unable to perform his duties and he did not return to the reserve unit.  See May 2007 statement from GS.

The record also includes a May 2007 buddy statement from TH, who reported that he was stationed at Camp Jejune with the Veteran from May to June 1972, and that during that time, the Veteran had to be taken to the hospital every day to receive treatment for a left wrist injury.  He reported that the Veteran informed him that he had injured his wrist on the way to drill and that he was subsequently activated.  He also reported that the Veteran was made to clean latrines every day because he could not perform regular duties due to his left wrist injury.  Furthermore, TH reported that he had to help the Veteran button his shirts and tie his shoes because he could not use both of his hands.  

The record also includes a December 2010 statement from the Veteran's sister, who reported that the Veteran had use of his hand after cutting his wrist, but that when he returned home from Camp Lejeune, he was depressed because he did not have any feeling in his hand and he did not have much use of it.

Service personnel records note that the Veteran joined the Marine Corps in November 1970 and missed four drills in February 1971, which were excused; four drills in June 1971, which were excused; four drills in August 1971, which were excused; four drills in October 1971, which were unexcused; four drills in December 1971, which were unexcused; four drills in January 1972, which were unexcused; and eight drills between February and March 1972, which were unexcused.  It was also noted that the Veteran had not offered any explanation for his unexcused absences in February and March 1972.  The personnel records also indicate that a letter was sent to the Veteran on February 15, 1972, advising him that he was being recommended for assignment to involuntary active duty and directing him to report on February 15, 1972 for the purpose of making a statement on his own behalf.  

It was also noted that the Veteran was found to be physically qualified for assignment to involuntary active duty, based on the results from his last physical examination conducted in May 1971.  The Veteran acknowledged receipt of the letter on February 15, 1972, but he did not submit a response.  The Veteran was activated onto involuntary active duty beginning in May 1972.  The Veteran's VA Form DD-214 lists the numerical code 277, which may indicate that he was released from the Marine Corps in June 1972 because of a physical disorder that existed prior to service.  

The record also includes outpatient treatment records from the VA Medical Center in Shreveport, Louisiana dated from April 2007 to September 2007.  In August 2007, the Veteran reported decreased function in his left hand, with his left hand turning black several times a day.  The examiner noted he brought paperwork from the private sector which showed a diagnosis of vasospasm in his hand.  He complained of numbness and tingling in the left hand since a motor vehicle accident in 1972, but reported that it was getting worse.  He was diagnosed with vascular disease.  The examiner noted that the Veteran had decreased sensation status post and old injury left hand, but that he also appeared to possibly have some vascular problems and that he would possibly benefit from further vascular evaluation to rule out any new onset of problems.  

The record also includes the transcript of the Veteran's December 2010 Video Conference hearing, during which the Veteran reiterated his contentions that he sustained an injury to his left wrist during a motor vehicle accident while on his way to a weekend drill in February 1972, and that his injury was aggravated during his short period of active duty from May 1972 to June 1972, before he was eventually discharged due to his medical disorder.  See December 2010 Video Conference hearing transcript.

The new evidence added to the record, including the May 2007 lay statements from GS and TH, the December 2010 statement from the Veteran's sister, and the service personnel records.  New evidence includes recent VA outpatient treatment records, described above.  

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that he incurred an injury that was aggravated during his last period of active duty from May to June 1972.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for left wrist nerve damage is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  


ORDER

New and material evidence has been presented, and the claim for service connection for left wrist nerve damage is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed above, the Veteran contends that he sustained a laceration to his left wrist, which cut all arteries, nerves and tendons, during a motor vehicle accident in February 1972, while being driven to a weekend drill.  He claims that he was treated at the emergency room at Minden Hospital in Louisiana, and he did not attend the drill.  These 1972 private clinical records are not currently associated with the claims file.  The Veteran should be afforded an opportunity to obtain or submit those records or identify the facility, if it is still operating.

The Veteran also claims that he was subsequently activated onto active duty, but before his hand had properly healed, which caused further complications and damage to his left wrist and hand.  Specifically, he claims that when he was activated onto active duty, he was not able to perform normal duties and therefore, he was made to clean latrines every day while waiting to be discharged.  He argued that as his wrist had not completely healed at that time, having to clean the latrines with his left hand made his condition worse, and as a result, he has no feeling in his left hand and he has lost the use of his left hand.  He reported further that after being discharged due to his disability, he was seen at the hospital at Camp Lejeune in North Carolina.  No records from Camp Lejeune have been obtained.  

He also claims that after he returned home, he was seen at the VA Hospital in Shreveport, Louisiana, but he never received any information or treatment for his wrist.  No records proximate to the Veteran's service have been obtained.  Subsequently, he started receiving treatment from his personal doctor, RB, who has since died, and consequently, he does not have access to records of that treatment.  

There are no service treatment records for the Veteran's last period of active service from May 1972 to June 1972.  As noted above, service personnel records show that the Veteran missed several drills, including weekend drills in February and March 1972.  He provided excuses for his absence for many of the drills, but he did not provide any explanation for his unexcused absences in February and March 1972.  Another attempt to obtain service treatment records should be made.

The numerical code, 277, noted on the Veteran's Form DD214, may indicate that he was released because of physical disability which existed prior to service.  The meaning of numerical code 277 should be confirmed.  

During VA outpatient treatment, the Veteran complained of numbness and tingling in the left hand since a motor vehicle accident in 1972, and reported that it was getting worse.  The VA provider concluded that the Veteran had decreased sensation status post and old injury to the left hand, and that he also appeared to possibly have some vascular problems and that he would possibly benefit from further vascular evaluation to rule out any new onset of problems.  See outpatient treatment records from the VA Medical Center in Shreveport, Louisiana dated August 2007.

The evidence of record shows that the Veteran had a pre-existing condition prior to his activation onto active military duty in May 1972.  The Veteran contends that his pre-existing disability was aggravated during active duty from May 1972 to June 1972.  The post-service medical evidence of record shows that the Veteran has been diagnosed with a current left wrist disorder and possible vascular problems related to an old hand injury.  However, there is no evidence as to onset of the "old" hand injury.  Contemporaneous evidence of an ongoing left wrist or hand disorder in the years following service is not of record.  The Veteran should be afforded an opportunity to identify such evidence.

Accordingly, the Board finds that an examination and opinion is needed to determine whether any currently diagnosed left hand or wrist disorder was incurred or aggravated during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

The Board also notes that during his December 2010 Video Conference hearing, the Veteran reported that he was initially treated for his left wrist injury in February 1972, at Minden Hospital in Louisiana.  These clinical records are not currently associated with the claims folder.  He also reported that he had nerve conduction studies performed at the VA Medical Center in Shreveport, Louisiana in approximately 2008.  The claims file is negative for any medical records, either VA or private, dated since 2007.  He also reported that he was being treated for his left wrist by a private physician, Dr. Steele.  These records must be requested.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary steps to obtain any medical records from Minden Medical Center in Minden, Louisiana, showing treatment for the Veteran's left wrist and/or hand in February 1972.  

2.  If February 1972 records cannot be obtained from Minden Medical Center, showing treatment for the Veteran's left wrist and/or hand, the Veteran should be afforded an opportunity to identify or submit any alternative records which might show that he sustained the alleged injury, to include employment records, photographs, insurance records, records of sick leave, records of unemployment benefits, records of accommodations at work for an injury to the left upper extremity, records related to the Veteran's father (who was reported to be driving), or alternative records which might substantiate the claim.  

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated his left wrist and/or hand since his discharge in June 1972, to include identifying private providers since 2007.  The Veteran should be advised that records proximate to his service discharge or proximate to the date of injury would be the most persuasive evidence.  After securing any necessary authorizations, the RO should request copies of all indicated records which have not been previously secured and associate them with the claims folder.  

4.  Ask the National Personnel Records Center to search again for clinical records related to the Veteran's active service from May 1972 to June 1972.  Ask NPRC to search for separately-file hospital records from Camp Lejeune.  

If NPRC is unable to locate records, the US Marine Corp Headquarters, Quantico, Virginia, should be contacted to determine if the Veteran's records might be located there.  Ask the Marine Corps Headquarters to search for separately-file hospital records from Camp Lejeune.  If the records cannot be located at the Marine Corp Headquarters, the Marine Corp should be asked to determine where the records of the Veteran would have been sent, since he was apparently discharged for disability, but assigned a period of reserve obligation.  

The Marine Corps should also be asked to confirm the meaning of the numerical code assigned for the Veteran's discharge, 277.  

5.  Ask the VA Medical Center in Shreveport, Louisiana to search or records for the Veteran dated in 1972, or for any other dates of treatment identified by the Veteran prior to current treatment records.  

Request the Veteran's current VA treatment records.

6.  Afford the Veteran an examination to determine the etiology of any current left wrist or left hand disorder.  The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any left wrist or left hand disorder found.  The examiner should consider the history and contentions noted in the body of this remand.

The examiner should also provide an opinion as to whether a left wrist or left hand disorder clearly and unmistakably existed prior to the Veteran's period of active service, and, if so, whether there is clear and unmistakable evidence that the left wrist or left hand disorder was not aggravated during active duty (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression).  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

2.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


